Title: February [1780]
From: Washington, George
To: 




1st. More mild—especially in the forenoon. Wind variable but mostly Southerly. Afternoon chilly with appearances of Snow.
 


2d. Clear & tolerably pleasant in the Morning. In the afternoon a keen air from the Westward.
 


3d. Moderate—rather warm & thawing—Wind for the most part of the day Southerly. Eveng. cold.
 


4th. Clear and cold—Wind Westerly—little or no thawing.
 


5th. Wind at No. West & cold—frost very severe. In the evening the Wind shifted to the Southward & moderated.
 


6th. Clear and tolerably pleasant—wind rather South of West—Snow melting.
 


7th. Clear, mild and moderate in the forenoon but little Wind—afternoon rather lowering and cooler.
 


8th. A fall of nine or 10 Inches Snow in the Night from the No. Et. Wind continuing in the same quarter all the forenoon with a

little Snow and some rain. In the afternoon the wind got westerly & in the evening cleared.
 


9th. Wind fresh in the Night from the Westward—day clear & not very cold. The wind continued Westerly all day.
 


10th. Wind Southerly—Weather moderate but somewhat lowering.
 


11th. Wind at So. West and pretty fresh—forepart of the day very lowering & dropping rain—Snow much softened & beginning to dissolve. Afternoon clear & pleasant.
 


12th. Clear & pleasant with but little wind—rather cooler than yesterday—Snow dissolving a little—Frost at Night.
 


13th. Clear and pleasant with but little wind & that at No. East thawing a little in the middle of the day.
 


14th. Air keen, though but little Wind—forenoon clear, afternoon a little lowering.
 


15th. A kind of Sleet in the Morning, & moderate rain all the remaining part of the day with but little wind—Snow much dissipated.
 


16th. Clear & quite warm in the forenoon. Snow yielding fast to the Sun. Much Water in the roads & brooks and the thick beds of Snow over which good sleighing had been were now too soft to bear and too difficult & dangerous to Horses to pass. Afternoon lowering.
 


17th. Clear and pleasant with but little wind—thawing all day pretty considerably.
 


18th. Wind fresh from the No. West but moderate with respect to cold, notwithstanding it continued to blow from that quarter all day.
 


19th. In the Morning it was a little Cool. In the afternoon somewht. raw, but upon the whole pleasant. Wind at West & No. Wt. but not fresh.
 



20th. Clear & pleasant Morning. Wind about So. West in the forepart of the day, but shifted to the west & No. West afterwards & tho’ pleasant got a little cooler.
 


21st. Ground where bare, and top of the Snow pretty hard frozen. But little wind in the morning or any part of the day—the first part of which was clear. The latter part lowering.
 


22d. Wind at No. Et. and raining moderately all day—beginning about 7 Oclock with fine hail. In the Night the Wind freshned from the same quarter.
 


23d. Lowering Morning with a little snow in the forenoon—Wind at So. West. But shifting to the No. West abt. 3 Oclock & blowing hard it cleared and grew cold and began to freeze very hard.
 


24th. Hard frost—flying clouds in the forenoon but clear afterwards. Wind fresh from the No. West & very cold. No thawing even in the Sun at Mid day though the roads & fields in many places were uncoverd.
 


25th. Perfectly clear—Wind westerly, fresh, & cool but thawing nevertheless.
 


26th. Hazy & lowering in the Morning—clear about Noon—but moderately raining by intervals afterwards till eight Oclock at Night when it cleared & the wind blew pretty fresh from the westward. There was but little wind in the day and that Southerly.
 


27th. Clear and pleasant morning with the wind at west—the day much of a sameness throughout. Thawing pretty considerably.
 


28th. A great Hoar frost—quite clear. Wind still westerly and pleasant—thawing—the Snow having dissipated very considerably in the course of the last two or three days.
 


29th. Clear, warm and exceeding pleasant with but little Wind & that Southerly. Snow almost wholly gone off the fields & Roads—the latter of which is beginning to get deep.
